Title: To George Washington from William Stoy, 28 February 1798
From: Stoy, William
To: Washington, George



Sir!
Libanon in Pensilvania febr: 28th 1798

Some months ago you Send your Christopher to me on account of the bite of a mad dog, and by him a letter in which you Said you had directed Mr Slough in Lancaster to pay my charge for Christophers cure. consequently i had no right to charge Christopher, nor did Christopher offer to pay me, and when he went away, I

told him what I charged desiring him according to your request to tell Mr Slough my charge was four dollars and So he went off. Seeing affter a while Mr Slough paid no regard to your request in your letter to him, & one of my Sons having business at Lancaster I calld upon Mr Slough according to your order in your letter to me and the direction given to Mr Slough, when Mr Slough told my Son, that Christr told him before he left Lancaster, that he Christr had paid the doctor, which he did not, and which I by your order had no right to demand of him. this is not written on behalf of a few dollars, which I lost many times: but I will not be Suspected to make bad use of your direction, and to ask one debt Twice, which is the behaviour of rogues not mine. All I want to know is, whether Christopr or Slough hath told a lye.
you know Mr Marsteller in Alexandria & he knows my character. with due regard I am Sir! your Excellencys Very humble Servant

W. Stoy

